On April 5, 2005, the defendant was sentenced to a commitment to the Department of Corrections for a term of Five (5) years, with two (2) years suspended, to run consecutive to Cause No. DC-03-208A, for violation of the conditions of a suspended sentence, for the offense of Forgery, Common Scheme, a felony.
On November 15, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant and counsel were not present. The state was not represented. The Notice and letter that were sent to the defendant on October 13, 2005, indicated conflicting times to appear. It is not clear to the Sentence Review Division that the defendant received official notice of the hearing. The Sentence Review Division is also concerned that defendant’s counsel, Phyllis Quatman, is not properly representing the Defendant, given her decision to not appear at the hearing, according to the defendant.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date in March, 2006.
Done in open Court this 15th day of November, 2005.
DATED this 22nd day of November, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal Spaulding.